Title: IV. Revised Report of the Committee, 22 March 1784
From: Committee of the Continental Congress
To: 


          The Committee to whom was recommitted the report of a plan for a temporary government of the Western territory have agreed to the following resolutions.
          Resolved that so much of the territory ceded or to be ceded by individual states to the United states, as is already purchased or shall be purchased of the Indian inhabitants and offered for sale by Congress, shall be divided into distinct states, in the following manner, as nearly as such cessions will admit; that is to say, by parallels of latitude, so that each state shall comprehend from South to North two degrees of latitude beginning to count from the completion of thirty one degrees North of the equator; and by meridians of longitude, one of which shall pass thro’ the lowest point of the rapids of Ohio, and the other thro’ the Western cape of the mouth of the Great Kanhaway. But the territory Eastward of this last meridian, between the Ohio, lake Erie, and Pensylvania shall be one state whatsoever may be it’s comprehension of latitude. That which may lie beyond the completion of the 45th.  degree between the said meridians shall make part of the state adjoining it on the South, and that part of the Ohio which is between the same meridians coinciding nearly with the parallel of 39°. shall be substituted so far in lieu of that parallel as a boundary line.
          That the settlers on any territory so purchased and offered for sale shall, either on their own petition, or on the order of Congress, receive authority from them with appointments of time and place, for their free males of full age, within the limits of their state to meet together for the purpose of establishing a temporary government, to adopt the constitution and laws of any one of the original states, so that such laws nevertheless shall be subject to alteration by their ordinary legislature; and to erect, subject to a like alteration, counties or townships for the election of members for their legislature.
          That such temporary government shall only continue in force in any state until it shall have acquired 20,000 free inhabitants; when giving due proof thereof to Congress, they shall receive from them authority, with appointments of time and place to call a convention of representatives to establish a permanent constitution and government for themselves.
          Provided that both the temporary and permanent governments be established on these principles as their basis. 1. That they shall for ever remain a part of this confederacy of the United states of America. 2. That in their persons, property and territory they shall be subject to the government of the United states in Congress assembled, and to the articles of Confederation in all those cases in which the original states shall be so subject. 3. That they shall be subject to pay a part of the federal debts contracted or to be contracted, to be apportioned on them by Congress, according to the same common rule and measure, by which apportionments thereof shall be made on the other states. 4. That their respective governments shall be in republican forms, and shall admit no person to be a citizen who holds any hereditary title. 5. That after the year 1800. of the Christian æra, there shall be neither slavery nor involuntary servitude in any of the said states, otherwise than in punishment of crimes whereof the party shall have been convicted to have been personally guilty.
          That whensoever any of the said states shall have, of free inhabitants, as many as shall then be in any one the least numerous of the thirteen original states, such state shall be admitted by it’s delegates into the Congress of the United states, on an equal footing  with the said original states: provided nine states agree to such admission according to the reservation of the 11th of the articles of Confederation. And in order to adapt the said articles of confederation to the state of Congress when it’s numbers shall be thus increased, it shall be proposed to the legislatures of the states originally parties thereto, to require the assent of two thirds of the United states in Congress assembled in all those cases wherein by the said articles the assent of nine states is now required; which being agreed to by them shall be binding on the new states. Until such admission by their delegates into Congress, any of the said states, after the establishment of their temporary government, shall have authority to keep a sitting member in Congress, with a right of debating, but not of voting.
          That the preceding articles shall be formed into a charter of compact, shall be duly executed by the president of the United states in Congress assembled, under his hand, and the seal of the United states, shall be promulgated, and shall stand as fundamental constitutions between the thirteen original states and each of the several states now newly described, unalterable but by the joint consent of the United states in Congress assembled, and of the particular state within which such alteration is proposed to be made.
        